Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Amendment filed on 08/31/2021 to Application #16/144,251 filed on 09/27/2018 in which claims 13-19, 26-43 are pending, Claims 1-12, 20-25 are canceled.

Status of Claims
Claims 13-19, 26-43 are pending, of which Claims 13-19, 26-43 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 08/31/2021
Applicant’s most recent claim set of 08/31/2021 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Stuart Smith on October 19, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 43: (Currently Amended)
Regarding Claim 43, in Claim 43 Line(s) 2, replace the phrase:
“executable by a computer device cause the computer device to federate an encryption key from”
with the following:
“executable by [[a]] the computer device cause the computer device to federate an encryption key from”

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:


The instant invention is directed to a system and a program product for maintaining the security of a secure hardware security module.

The closest prior art, as recited, KANCHARLA et al. US Patent Application Publication No. 2015/0358161 and Norum US Patent No. 10,305,906, are also generally directed to various aspects of maintaining the security of a secure hardware security module.  However, KANCHARLA et al. or Norum does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 13, 18, 27, 34, 40.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 13:
Federate and store a proxy hardware security module based upon a physical hardware security module, receive multiple periodic identifying transmissions transmitted by the physical hardware security module, bind the proxy hardware security module to the physical hardware security module, the physical hardware security module blocking any subsequent binding of a computer device to the physical hardware security module, destroy the proxy hardware security module when a second periodic identifying transmission transmitted by the physical hardware security module is not received
When combined with the additional limitations found in Claim 13.

Regarding Claim 18:
Federate and store a proxy hardware security module based upon a physical hardware security module, receive multiple periodic identifying transmissions transmitted by the physical hardware security module, bind the proxy hardware security module to the physical hardware security module, the physical hardware security module blocking any subsequent binding of a computer device to the physical hardware security module, destroy the proxy hardware security module when a second periodic identifying transmission transmitted by the physical hardware security module is not received
When combined with the additional limitations found in Claim 18.

Regarding Claim 27:
Federate and store a proxy hardware security module based upon a physical hardware security module, receive multiple periodic identifying transmissions transmitted by the physical hardware security module, erase or clear the proxy hardware security module when a second periodic identifying transmission transmitted by the physical hardware security module is not received, bind the proxy hardware security module to the physical hardware security module, the physical hardware security module blocking any subsequent binding of a computer device to the physical hardware security module
When combined with the additional limitations found in Claim 27.

Regarding Claim 34:
Federate and store a proxy hardware security module based upon a physical hardware security module, receive multiple periodic identifying transmissions transmitted by the physical hardware security module, erase or clear the proxy hardware security module when a second periodic identifying transmission transmitted by the physical hardware security module is not received, bind the proxy hardware security module to the physical hardware security module, the physical hardware security module blocking any subsequent binding of the proxy hardware security module to the physical hardware security module
When combined with the additional limitations found in Claim 34.

Regarding Claim 40:
Store a proxy hardware security module federated from and based upon a physical hardware security module, receive multiple periodic identifying transmissions transmitted by the physical hardware security module, bind the proxy hardware security module to the physical hardware security module, the physical hardware security module blocking any subsequent binding of a computer device to the physical hardware security module, erase or clear the proxy hardware security module when a second periodic identifying transmission transmitted by the physical hardware security module is not received
When combined with the additional limitations found in Claim 40.

Therefore Claims 13-19, 26-43 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boenisch et al - US_20160105429: Boenisch et al. teaches the control of a Hardware Security Module.
Hamid - US_20130219164: Hamid teaches the use of a cloud based Hardware Security Module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498